Detailed Action

Status of Claims
The following claim(s) is/are pending in this office action: 27-46
The following claim(s) is/are amended: 27-31, 33-38, 40-45
The following claim(s) is/are new: -
The following claim(s) is/are cancelled: 1-26
Claim(s) 27-46 is/are rejected.


Response to Arguments
Applicant’s arguments filed in the amendment filed 7/2/2021, have been fully considered but are moot in view of new grounds of rejection. The reasons set forth below.


Applicant’s Invention as Claimed
New Rejections Due to Amendment:
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.





Claims 27-46 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
As per claims 27-46 the claimed invention is directed to an abstract idea without significantly 
Claims not specifically mentioned are rejected by virtue of dependency and because they do not obviate the above-recited deficiencies.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112:


The following is a quotation of the second paragraph of 35 U.S.C. 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 








Claims 27-46 are rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Claim 27 is representative and claims “generating, by the processor, a representation of a session state of the selected one or more source applications, wherein the representation includes one of a uniform resource locator (URL) of a webpage and a temporal position associated with a playback of an electronic media.” This act is unenabled over the full scope of the claim.
While Examiner agrees that certainly some application states can be saved (i.e. “generating a representation of a session state of [a] source application”), and further that the specification discloses particular methods of saving some applications, see Spec, paras. 92-95, 98-101, the claim refers to applications generically. Not all applications were capable of having their states saved. Examiner cites Lipton (US Pub. 2009/0248754) para. 41, Lim (US Pub. 2009/282101) paras. 31-36, Freedman (2013/0332846) para. 37, Aoyagi (2017/0085631) paras. 8, 108, House (2005/0034124) para. 8. The references are all indicative of the level of skill and predictability in the art, and given the scope of a generic application and the lack of direction provided in all but a handful of particular use-cases, Examiner concludes that the experimentation necessary to generate a representation of a state of source application would be undue experimentation.
This conclusion is heightened with respect to enabling the utility of the invention – the function of the invention is to transfer the application state to another device, but the configuration of Spec, para. 56). This is especially true when the second application need not even be the same application as the first application, see Spec, para. 57 (“In certain embodiments, stationary device may not execute an application that is identical to or directly compatible with the source application”).
The following In re Wands factors were used in the determination of this rejection:
(A) The breadth of the claims;
(B) The nature of the invention;
(C) The state of the prior art;
(D) The level of one of ordinary skill;
(E) The level of predictability in the art;
(F) The amount of direction provided by the inventor;
(G) The existence of working examples; and
(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure.

Claim 27-46 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claim 27 is representative and requires “generating [] a representation of a session state of the selected one or more source application sessions, wherein the representation includes one of a uniform resource locator (URL) of a webpage and a temporal position associated with a playback of an electronic media.” Examiner is mindful that Ex Parte Jung was at one point designated as informative (see Ex parte Jung, Appeal 2016-008290). Jung discusses Superglide 
Claims 34 and 41 already have a processor in their preambles, but then claim “at a processor of the first user device” and later refer to “the processor” which makes it unclear how many processors are in the system and which is being referred to at any given time. Examiner suspects this is a simple antecedent basis issue and there should be only one processor in the invention (except for the embodiments that refer to the processor of a second device) and so construes the claims.
The above cited rejections are merely exemplary.
The Applicant(s) are respectfully requested to correct all similar errors.
Claims not specifically mentioned are rejected by virtue of their dependency.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 27, 30, 32-34, 37, 39-41, 44 and 46 are rejected under 35 U.S.C. 103(a) as being unpatentable over Cader (US Pub. 2011/0065384) in view of Miller (US Pub. 2008/0162668).
With respect to Claim 27, Cader teaches a computer-implemented method for transferring the configurational state of an application session between user devices, comprising: establishing a peer-to-peer communication session between a first user device of a user and a second user device of the user: (para. 24; “The first UE 101a and the second UE 101n can then utilize one of the identifiers to create a wireless link (e.g., a wireless local area network (WLAN) connection, a BLUETOOTH link, a network link over cellular communication, etc.) between the UEs 101.” A bluetooth link is a peer to peer communication. See also Fig. 1.)
receiving, at a processor of the first user device, indication of a triggering event from a sensor of the first user device, the triggering event indicative of a user interaction with the first user device; (para. 33; “In one embodiment, the UEs 101 may detect the tapping using accelerometers or other movement sensors coupled with one or more mechanism to detect the proximity of the UEs 101 (e.g., short range radio such as BLUETOOTH or location information from global positioning satellite receivers and the like).” A user can tap the first UE to a second UE to initiate transfer.)
in response to receiving indication of the triggering event, identifying by the processor, one or more source applications executing on the first user device; (paras. 22, 35, 38; transfer may be of active applications and services. See also para. 23; transfer of phone call or VOIP session, which is a executing application session. paras. 39-41; user can input which functions to transfer at transfer time or may pre-configure which functions to transfer via a profile.) 
selecting, by the processor, one or more of the source application sessions executing on the first user device based on a priority list of applications: (paras. 39-41; user can input which functions to transfer at transfer time or may pre-configure which functions to transfer via a profile. The profile can be set to transfer or not transfer based on the device being transferred to, and the type may also influence the priority of which services are transferred. Inputting which functions to transfer at the time is an identification in response to detecting the triggering event. The profile is also an identification in response to the triggering event because priority changes based on which device is being transferred to.)
generating, by the processor, a representation of a session state of the selected one or more source application sessions, (Para. 33; transfer is initiated in response to tapping. para. 34; "The wireless connection link can be utilized to transfer details of any active or inactive online services… The details of the online services can include a service identifier, a service location, service authentication information, the current service state, session information, and other service details…”. Para. 44; transfer of online service temporary data. paras. 23-24; transfer of an active service such as a phone call.)
transmitting, by the processor, the representation from the first user device to the second user device, (para. 34; The wireless connection link can be utilized to transfer details of any active or inactive online services…from the first UE 101a to the second UE 101n.) 
wherein the representation of the session state of the selected one or more source application sessions is transferred to one or more corresponding target application sessions executing on the second user device. (Fig. 3b, para. 23, 47-49; Second device receives the session state and initiates execution of the application on the second device. Examiner asserts this anticipates the claim scope in a comprising claim, but even if it did not Examiner finds that it would have been obvious to one of ordinary skill prior to the instant invention to transfer the state to an executing session in order to save time by avoiding having to initialize the application.)
But Cader does not explicitly teach the representation including one of a URL or a temporal position.
Miller, however, does teach wherein the representation includes one of a uniform resource locator (URL) of a webpage and a temporal position associated with a playback of an electronic media: and (para. 15, 26, 36; device announces current playback time of a song or video.)
It would have been obvious to one of ordinary skill prior to the instant invention to combine the method of Cader with the temporal position of Miller in order to allow the second device to have a synchronized playback of media. (Miller, para. 14)

With respect to Claim 30, modified Cader teaches the computer-implemented method of claim 27, and Cader also teaches wherein transmitting the representation to the second user device comprises transmitting the representation using the peer-to-peer communications session between the first device and the second device. (para. 24; “The first UE 101a and the second UE 101n can then utilize one of the identifiers to create a wireless link (e.g., a wireless local area network (WLAN) connection, a BLUETOOTH link, a network link over cellular communication, etc.) between the UEs 101.” This is a peer to peer communication. See also Fig. 1.)

With respect to Claim 32, modified Cader teaches the computer-implemented method of claim 27, and Cader also teaches wherein the generating comprises generating information associated with the one or more source applications at a particular point in time. (para. 23; transfer of an active communication. para. 34; transfer of the current service state at time of triggering event. para. 36; transfer of partially written email or saved game state information. Transfer of a previously saved game is a point in time associated with the request. para. 58; “In other scenarios, the UEs 101 need not synchronize because there is no updated information to synchronize or because the updated data is not time critical” which appears to teach synchronization on a schedule or timer, which is also a particular point in time.)

With respect to Claim 33, Cader teaches the computer-implemented method of claim 32, and Cader also teaches wherein the information comprises at least one of information identifying the user of the first user device, (paras. 24, 27, 33, 48; transfer of authentication information for a user. para. 36; While transferring the current state, it may transfer access to a sync database which includes stored “user data (e.g., user identifiers, application state information, a partially-written e-mail information, saved game state information, or other interesting information) involving the online applications or services.” Thus the transfer of the session includes transfer of information that identifies the user of the first device (“user identifiers”)
information identifying the first user device, (Para. 34; Device identifies its own wireless communication module during handshaking, the data is used to create the link. This is an identification of the first device. See also para. 34; “The wireless interface module 203 may include an identifier that identifies the wireless interface module 203 to other devices to allow for communication.”)
information identifying the one or more source applications, (para. 40; “In one embodiment, the user can input which functions the user desires to transfer to the receiving UE 101n…In addition or alternatively, the user may pre-configure which functions to transfer via a profile…Additionally, the profile can choose which functionality to transfer or activate from the transferring UE 101a to the receiving UE 101n based on the type (e.g., personal device, office device, automobile device, etc.) of device each UE 101.” Triggering event can discriminate amongst applications.)
information identifying a class of applications associated with the one or more source applications, and information identifying a class of data associated with the one or more source applications. (para. 36; While transferring the current state, it may transfer access to a sync database which includes stored “user data (e.g., user identifiers, application state information, a partially-written e-mail information, saved game state information, or other interesting information) involving the online applications or services.” Thus the transfer of the session includes transfer of a class of data associated with the source application (such as “partially written emails”).)

With respect to Claim 34, it is substantially similar to Claim 27 and is rejected in the same manner, the same art and reasoning applying. Further, Cader also teaches a system, comprising: a storage device; and a processor coupled to the storage device, wherein the storage device stores a set of instructions that are executable and configure the processor to: (para. 4; processor and memory with code)

With respect to Claims 37, 39-40, they are substantially similar to Claims 30, 32-33, respectively, and are rejected in the same manner, the same art and reasoning applying.

With respect to Claim 41, it is substantially similar to Claim 27 and is rejected in the same manner, the same art and reasoning applying. Further, Cader also teaches a non-transitory computer-readable medium storing a set of instructions that when executed by a processor, causes the processor to perform a method, the method comprising the steps of: (para. 4; processor and memory with code. Para. 68; computer readable medium can hard disk.)

With respect to Claims 44, 46, they are substantially similar to Claims 30, 32, respectively, and are rejected in the same manner, the same art and reasoning applying.


Claims 28, 31, 35, 38, 42 and 45 are rejected under 35 U.S.C. 103(a) as being unpatentable over Cader (US Pub. 2011/0065384) in view of Miller (US Pub. 2008/0162668) and further in view of Apfel (US Pub. 2009/0187621).
With respect to Claim 28, modified Cader teaches the computer-implemented method of claim 27, further comprising: and wherein the gestural input includes a transition of  the first user device from an active state to an inactive state. (Examiner notes that Cader teaches a touch-screen interface, para. 37, which suggests gestural input detection. Regardless, gestural input will be taught later. para. 22-24, 26, 33; input such as tapping transfers active services such as a phone call to a second device, which means the second device is now active. Para. 45, 52; device goes into power saving mode when it is not actively being used.)
But Cader does not explicitly teach gestural input.
Apfel, however, does teach receiving, by the processor, indication of a gestural input at the first user device, (paras. 43, 52; system determines a gesture occurs.)
It would have been obvious to one of ordinary skill prior to Applicant’s invention to combine the method of modified Cader with the gestural input in order to allow users to input commands using touch screens, and further because it is a simple substitution of input devices for expected results. (Apfel, para. 43, see also MPEP 2143(I)(B).)

With respect to Claim 31, modified Cader teaches the computer-implemented method of claim 27, but does not explicitly teach determining that a device is connected to a power supply.
Apfel, however, does teach wherein receiving indication of detecting the triggering event comprises: detecting a connection at the first device; and determining that the first device is connected to a power supply. (para. 67; mobile device determines it is now powered by a non-battery source, which is a detection that it has been plugged in and connected to a power supply and transfers data based on that determination. To the extent that “detecting a connection” could mean determining that there is communication channel, see Cader, paras. 24-28, 34; system sets up a communication connection and utilizes connectivity to transfer data.)
It would have been obvious to one of ordinary skill prior to Applicant’s invention to combine the method of Cader with the power connection determination in order to save power resources by transferring data only when connected to a power supply. (Apfel, paras. 64-67)


With respect to Claims 35 and 42, they are substantially similar to Claim 28 and are rejected in the same manner, the same art and reasoning applying.

With respect to Claims 38 and 45, they are substantially similar to Claim 31 and are rejected in the same manner, the same art and reasoning applying.


Claims 29, 36 and 43 are rejected under 35 U.S.C. 103(a) as being unpatentable over Cader (US Pub. 2011/0065384) in view of Miller (US Pub. 2008/0162668) and further in view of Jones (US Pub. 2010/0179996).
With respect to Claim 29, modified Cader teaches the computer-implemented method of claim 27, but does not explicitly teach verifying header information.
Jones, however, does teach further comprising: validating, by a processor of the second user device, the transmission of the representation of the state of the one or more source applications by verifying header information received from the first user device and determining that a data size of the transmission is within a predetermined range. (para. 36; system verifies that all messages pertain to a given topic by interrogating the header and confirming that they all have the same payload data size.)
(Jones, para. 36)

With respect to Claims 36 and 43, they are substantially similar to Claim 29 and are rejected in the same manner, the same art and reasoning applying.


Alternate Grounds
Claims 27-46 are rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention. Applicant claims “generating [] a representation of a session state of the selected one or more source application sessions, wherein the representation includes one of a uniform resource locator (URL) of a webpage and a temporal position associated with a playback of an electronic media.” Examiner is mindful that Ex Parte Jung was at one point designated as informative (see Ex parte Jung, Appeal 2016-008290). Applicant has no support for one application session requiring both a URL and a temporal position, so this scope is new matter. See the 112 second rejection above.


Remarks
Applicant amends all claims, most notably to include the limitations “establishing a peer to peer communication session…” and “generating, by a processor, a representation of a session state of the selected one or more source application sessions, wherein the representation includes one of a uniform resource locator (URL) of a webpage and a temporal position associated with a playback of an electronic media.”
Applicant argues at Remarks, pgs. 10-16 that the claims recite eligible subject matter because the claims are not drawn to an abstract idea and are instead drawn to a practical application. Specifically, Applicant argues that Examiner does not analyze the claims as a whole (pgs. 12-13), that they are “directed to an improved technological process for automatically and seamlessly transferring a state of an application session between user devices in near-real time,” that they “focus on a specific means or method that improves the relevant technology,” (pg. 14) and that Examiner overgeneralizes the claims (pg. 15).
First, as Applicant has updated the claims Examiner updates the rejection, and now asserts the claims are directed to the abstract acts of observation and judgement. Mindful Examiner must not ignore limitations in the full analysis, the thrust of the rejection is simple: The claims command that the signal from a conventional input device (“receiving, at a processor of the first user device, indication of a triggering event from a sensor…”) be interpreted as a command to transfer certain application sessions (“selecting, by the processor, one or more of the source application sessions executing on the first user device based on a priority list of applications”) from one device to another. This is nothing more than observing that one conventional signal (sensor input) rather than another (keyboard or mouse input) represents a request for conventional commands to be 
Applicant argues that Examiner does not analyze the claims as a whole. Examiner disagrees, Examiner did consider all of the limitations of the claim, it is simply that some limitations are considered at one point during the analysis and others are considered at other points during the analysis. Applicant does not argue that the function of a sensor is to observe an act, and it will be shown in the following argument that the other limitations were considered and do not ultimately change the outcome, consequently Examiner did not “gut all of [the claims] limitations.”
Applicant argues the claims are “directed to an improved technological process for automatically and seamlessly transferring a state of an application session between user devices in near-real time,” and “focus on a specific means or method that improves the relevant technology.” Applicant points to Spec, paras. 34-36. But the claims certainly don’t function automatically (“receiving [] indication of a triggering event from a sensor [] the triggering event indicative of a user interaction with the first user device”), have no seamless requirement, and have no timing requirement. Further, there is no disclosure in the specification how “seamlessness” or “near-real time” transfer is achieved other than via the conventional transfer of saved session data. It is not an improvement to transfer data between communicating devices.
Further, the claims certainly do not “focus on a specific means or method that improves” the process, as that is Examiner’s complaint in the 112 first and second rejections – the claims merely require “generating [] a representation of a session state of the selected one or more source application sessions” and “transmitting [] the representation from the first user device to the second user device.” Neither of these acts are specifically described in the specification and they are functionally claimed. There is no specific disclosure as to how one session on one device results Remarks, pg. 14) which leads Examiner to believe these statements are not truly considered arguments.)
Finally, Applicant argues that Examiner oversimplifies the claims, but it is Applicant that merely repeats platitudes from the specification without explaining why or how the claims are accurate representations of those platitudes. There is no timing limitation in the claims at all, therefore there is no near-real time requirement, nor could there be because the specification does not explain how seamless, real-time transfer necessarily flows from the method steps or whether there are unclaimed features which result in it. Instead, the claims are a command to transfer application sessions, which are entire fields of classification within the Office (see at least CPC classification H04L 67/148).
Examiner does not doubt that an invention that actually improved the transfer of data between devices would be an eligible improvement to a computer system. But this specification does not discuss the actual transfer mechanism in any detail. Examiner does not doubt that an invention that actually improved the session transfer between devices would be an eligible improvement. But this specification does not discuss the actual steps that occur in generating a representation of a session state. The claim as written is little more than a command to substitute the keyboard and mouse commands for transferring known session save states with a sensor input for transferring known session save states. Using different conventional input to execute the same commands is simply a statement that one observed act means the same thing as other observed acts. That is ineligible subject matter. Examiner maintains the rejection.
Remarks, pgs. 16-17 that the amendments solve the 112 first issues. For the reasons previously stated and because no argument is made against them, Applicant fails to enable the full scope of the claims. Examiner withdraws the written description rejections as those rejections have been fixed.
Applicant argues at Remarks, pg. 17 that he has fixed the 112 second issues. Although the amendment introduces a new 112 second issue, Examiner agrees the previous ones are fixed by amendment and withdraws those grounds.
Applicant argues at Remarks, pgs. 17-18 that the amended claimset is not anticipated or not obvious because of the new limitations. As no other argument is made, Examiner rejects the claims as above.
All claims remain rejected.


Conclusion
















The present invention is examined under pre-AIA  first to invent provisions.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS CELANI whose telephone number is 571-272-1205.  The examiner can normally be reached Monday to Friday 9-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VIVEK SRIVASTAVA can be reached on (571) 272-7304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 


/NICHOLAS P CELANI/Examiner, Art Unit 2449